     Case 2:21-cv-00059-RAH-SMD Document 11 Filed 06/15/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DERRICK M. STANBERRY,                    )
#209 119,                                )
                                         )
      Plaintiff,                         )
                                         )
      v.                                 )      CASE NO. 2:21-CV-59-RAH-SMD
                                         )
GOV. KAY IVEY, et al.,                   )
                                         )
      Defendants.                        )

                                        ORDER

On May 12, 2021, the Magistrate Judge filed a Recommendation to which no timely

objections have been filed. (Doc. 10.) Upon an independent review of the record, it is

      ORDERED as follows:

      1. The Magistrate Judge’s Recommendation is ADOPTED;

      2. This case is DISMISSED with prejudice prior to service of process under 28

U.S.C. § 1915(e)(2)(B)(ii).

      3. All pending motions are DENIED.

      Final Judgment will be entered separately.

      DONE, on this the 15th day of June, 2021.


                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE
